Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: ARC Energy Trust announces first quarter 2010 results CALGARY, May 5 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust ("ARC" or "the Trust") announces the results for the first quarter ended March 31, 2010. << Three Months Ended March 31 2010 2009 FINANCIAL (Cdn$ millions, except per unit and per boe amounts) Revenue before royalties 314.1 225.2 Per unit(1) 1.25 0.98 Per boe 51.93 38.57 Cash flow from operating activities(2) 158.7 124.3 Per unit(1) 0.63 0.54 Per boe 26.24 21.29 Net income 139.4 22.3 Per unit(3) 0.56 0.10 Distributions 75.0 82.0 Per unit(1) 0.30 0.36 Per cent of cash flow from operating activities(2) 47 66 Net debt outstanding(4) 677.8 781.5 OPERATING Production Crude oil (bbl/d) 27,640 28,806 Natural gas (mmcf/d) 217.9 193.8 Natural gas liquids (bbl/d) 3,252 3,764 Total (boe/d) 67,207 64,872 Average prices Crude oil ($/bbl) 76.26 46.44 Natural gas ($/mcf) 5.42 5.20 Natural gas liquids ($/bbl) 60.33 38.86 Oil equivalent ($/boe) 51.85 38.40 Operating netback ($/boe) Commodity and other revenue (before hedging) 51.93 38.57 Transportation costs (0.99) (0.95) Royalties (8.58) (6.34) Operating costs (9.29) (10.12) Netback (before hedging) 33.07 21.16 TRUST UNITS (millions) Units outstanding, end of period(5) 252.8 236.0 Weighted average trust units(6) 251.8 228.9 TRUST UNIT TRADING STATISTICS (Cdn$, except volumes) based on intra-day trading High 22.49 20.90 Low 19.80 11.73 Close 20.50 14.15 Average daily volume (thousands) 1,287 1,240 (1) Per unit amounts (with the exception of per unit distributions) are based on weighted average trust units outstanding plus trust units issuable for exchangeable shares. Per unit distributions are based on the number of trust units outstanding at each distribution record date. (2) Cash flow from operating activities is a GAAP measure. Historically, management has disclosed Cash Flow as a non-GAAP measure calculated using cash flow from operating activities less the change in non-cash working capital and the expenditures on site restoration and reclamation as they appear on the Consolidated Statements of Cash Flows. Cash Flow for the first quarter of 2010 would be $162 million ($0.64 per unit). Distributions as a percentage of Cash Flow would be 46 per cent for the first quarter of 2010. (3) Net income per unit is based on net income after non-controlling interest divided by weighted average trust units outstanding (excluding trust units issuable for exchangeable shares). (4) Net debt excludes current unrealized amounts pertaining to risk management contracts and the current portion of future income taxes. (5) For the first quarter of 2010, includes 0.9 million (0.9 million in 2009) exchangeable shares exchangeable into 2.759 trust units (2.577 in 2009) each for an aggregate 2.4 million (2.4 million in 2009) trust units. (6) Includes trust units issuable for outstanding exchangeable shares at period end. ACCOMPLISHMENTS/FINANCIAL UPDATE - Production volumes for the quarter averaged 67,207 boe per day, an increase of four per cent compared to the first quarter of 2009. The majority of the increase in production was a result of an acquisition that closed late in 2009 with the remainder attributed to increased production in the greater Dawson area. ARC continues to expect full year average production between 70,500 and 72,500 boe per day with the planned startup of an ARC operated gas plant at Dawson in the second quarter. - Cash flow from operating activities was $158.7 million, ($0.63 per unit), a 28 per cent increase from the $124.3 million ($0.54 per unit) achieved in the comparable quarter in 2009. This increase was primarily attributed to a continued recovery of crude oil prices. Crude oil prices strengthened during the first quarter of 2010 to $76.26 per barrel from $46.44 per barrel in the first quarter of 2009 as the economy showed signs of recovery. Natural gas prices were soft throughout the first quarter, averaging $5.42 per mcf as a result of continued concern over surplus natural gas supplies in North America. - Operating costs decreased to $9.29 per boe in the quarter of 2010 as compared to $10.12 per boe in the first quarter of 2009. Total operating costs decreased $2.9 million, or five per cent in the first quarter of 2010, despite production increasing four per cent. The decrease in costs is primarily attributed to lower power costs as well as cost savings and efficiencies achieved by the operations team. - ARC commenced its record $610 million 2010 capital program with $128.3 million of capital expenditures in the first quarter. During the quarter, ARC drilled 23 oil wells and 26 natural gas wells with a 100 per cent success rate. Of the 23 oil wells drilled, six horizontal wells were drilled in the Goodlands field into the Amaranth zone and five horizontal and two vertical wells were drilled in the Pembina area into the Cardium zone. After payment of distributions, ARC was able to fund 80 per cent of its first quarter capital program with cash flow from operating activities and proceeds from the distribution re-investment program ("DRIP") with the remaining portion being funded through debt. - At March 31, 2010, ARC had a net debt balance of $677.8 million down $224.6 million from a year-end balance of $902.4 million, following the receipt of approximately $240 million from an equity offering completed on January 5, 2010. During the first quarter, ARC issued US$50 million of long-term notes under its Master Shelf Agreement at a coupon rate of 4.98 per cent. With $646.3 million of unused credit available and a net debt to annualized year-to-date cash flow from operating activities of 1.1 times, ARC is well positioned to finance the remainder of its 2010 capital program from cash flow and available credit. - ARC plans to convert to a dividend paying corporation effective January 1, 2011. The Board of Directors has approved the overall strategy and the detailed implementation steps are currently being defined. The conversion plans will be mailed to unitholders prior to a unitholder meeting planned for December 15, 2010. Current plans would see a dividend policy similar to the existing distribution policy with dividends being paid monthly. - Montney Resource Play Development Production from the greater Dawson area reached a record 75 mmcf per day in the first quarter with 65.6 mmcf per day produced from ARC's Dawson field and 9.4 mmcf per day coming from a partner operated field at Sunrise. During the first quarter of 2010, ARC spent $41.4 million on development activities in the Dawson area including drilling 14 horizontal wells and three vertical wells. Four horizontal wells were completed during the quarter. ARC incurred $3.9 million of capital expenditures on the construction of its Dawson Phase 1 gas plant during the first quarter. From inception to March 31, 2010, ARC has spent $61.5 million on the gas plant. Subsequent to quarter end, construction and commissioning of the gas plant was completed with start-up procedures now underway. Sales gas is anticipated to be flowing through the plant by the middle of May. ARC currently has enough wells awaiting tie-in to the gas plant to fill it to its 60 mmcf per day capacity within two weeks of plant start-up. During April 2010, ARC submitted an application for the Phase 2 portion of the Dawson gas plant to the British Columbia Oil and Gas Commission ("OGC"). Phase 2 consists of the construction of a second 60 mmcf per day train at the Dawson gas plant and, if approved, is anticipated to increase the plant processing capacity from 60 mmcf per day to 120 mmcf per day. Phase 2 is expected to be completed in the first quarter of 2011. - Cardium Resource Play Development ARC operates approximately 25 per cent of the Pembina Cardium oil field with an average 65 per cent working interest in 166 gross sections (126 net). During the first quarter, ARC spent $14.9 million in the Pembina area, principally on the drilling of five horizontal wells and two vertical wells. Two of the horizontal wells and both of the vertical wells were in the early stages of completion at quarter end, with early indications suggesting that these will be average horizontal wells for the area. ARC also drilled one horizontal Cardium well and completed two horizontal wells drilled in the fourth quarter of 2009 in the Garrington area. Thirty day initial production rates for the completed wells averaged just over 100 boe per day. ARC expects to spend at least another $40 million during the remainder of the year as we further our understanding of the potential for the recovery of significant incremental oil volumes through the application of horizontal drilling and completion technology. - Enhanced Oil Recovery Initiatives During the first quarter of 2010, ARC spent $4.1 million on enhanced oil recovery ("EOR") initiatives. Work on the Redwater CO(2) pilot project continues and both the CO(2) injection and oil production facilities are operating. Results to date are encouraging but ARC anticipates that it will take until later in 2010 to determine to what extent the pilot has been successful in mobilizing incremental volumes of oil. While the pilot project may indicate enhanced recovery, the outlook for crude oil prices and the cost and availability of CO(2) will be determining factors in ARC's ability to achieve commercial viability for a full scale EOR scheme at Redwater. MANAGEMENT APPOINTMENTS - Terry Anderson has been appointed Vice-President, Engineering. Terry will be responsible for providing executive leadership to the Engineering team on our operated properties and our Joint Venture team on non-operated properties. Additionally, Terry will be stewarding our Capital program and ensuring with the support of other groups, that we continue to develop our significant oil and gas reserves at low costs. Terry started with ARC in 2000 as an Operations Engineer, progressed to Manager of Operations and was promoted to VP Operations in 2005. During his time with ARC, Terry has worked on almost all of our assets. - Al Roberts has been promoted to Vice-President, Operations. Al has over 30 years of experience within the oil and gas industry - 13 of those years have been here at ARC. Al joined ARC in 1997 and was our first field based supervisor and has been instrumental in building ARC's operations team. Most recently, Al was Manager of Southern Operations. MANAGEMENT'S DISCUSSION AND ANALYSIS >> This management's discussion and analysis ("MD&A") is ARC management's analysis of its financial performance and significant trends or external factors that may affect future performance. It is dated May 4, 2010 and should be read in conjunction with the unaudited Consolidated Financial Statements for the period ended March 31, 2010 and the audited Consolidated Financial Statements and MD&A as at and for the year ended December 31, 2009 as well as ARC's Annual Information Form that is filed on SEDAR at www.sedar.com. The MD&A contains Non-GAAP measures and forward-looking statements and readers are cautioned that the MD&A should be read in conjunction with ARC's disclosure under "Non-GAAP Measures" and "Forward-Looking Statements" included at the end of this MD&A. ARC Energy Trust ("ARC") or ("the Trust") is a mid-sized energy company and one of Canada's largest producers of conventional oil and gas production.
